 

Exhibit 10.1A

PARATEK PHARMACEUTICALS, INC.

(FORMERLY KNOWN AS TRANSCEPT PHARMACEUTICALS, INC.

2006 INCENTIVE AWARD PLAN

Amended and Restated Effective as of the Date of the 2010 Annual Stockholders’
Meeting

ARTICLE 1.

PURPOSE

The purpose of the Paratek Pharmaceuticals, Inc. 2006 Incentive Award Plan (the
“Plan”) is to promote the success and enhance the value of Paratek
Pharmaceuticals, Inc. (the “Company”) by linking the personal interests of the
members of the Board, Employees, and Consultants to those of Company
stockholders and by providing such individuals with an incentive for outstanding
performance to generate superior returns to Company stockholders. The Plan is
further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

Wherever the following terms are used in the Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise. The singular
pronoun shall include the plural where the context so indicates.

2.1 “Award” means an Option, a Restricted Stock award, a Stock Appreciation
Right award, a Performance Share award, a Performance Stock Unit award, a
Dividend Equivalents award, a Stock Payment award, a Deferred Stock award, a
Restricted Stock Unit award, a Performance Bonus Award, or a Performance-Based
Award granted to a Participant pursuant to the Plan.

2.2 “Award Agreement” means any written agreement, contract, or other instrument
or document evidencing an Award, including through electronic medium.

2.3 “Board” means the Board of Directors of the Company.

2.4 “Cause” means, unless otherwise defined in any applicable Award Agreement,
employment, severance or other applicable agreement with the Participant, at any
time after the happening of one or more of the following events, in each case as
determined in good faith by the Board:

(a) The Participant’s gross negligence or willful misconduct in the performance
of his or her duties to the Company;

(b) The Participant’s repeated or unjustified absence from the Company;

(c) The Participant’s commission of any act of fraud with respect to the
Company;

(d) The Participant’s conviction of or plea of guilty or nolo contendere to
felony criminal conduct or a crime involving moral turpitude; or

(e) The Participant’s violation of any enforceable noncompetition or
confidentiality agreement that the Participant has entered into with the
Company.

 

--------------------------------------------------------------------------------

 

2.5 “Change in Control” means and includes each of the following:

(a) A transaction or series of transactions (other than an offering of Stock to
the general public through a registration statement filed with the Securities
and Exchange Commission) whereby any “person” or related “group” of “persons”
(as such terms are used in Sections 13(d) and 14(d)(2) of the Exchange Act)
(other than the Company, any of its subsidiaries, an employee benefit plan
maintained by the Company or any of its subsidiaries or a “person” that, prior
to such transaction, directly or indirectly controls, is controlled by, or is
under common control with, the Company) directly or indirectly acquires
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of securities of the Company possessing more than 50% of the total combined
voting power of the Company’s securities outstanding immediately after such
acquisition; or

(b) During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a transaction described in Section 2.5(a)
or Section 2.5(b)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:

(i) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the Company or the person that,
as a result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction, and

(ii) After which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor
Entity; provided, however, that no person or group shall be treated for purposes
of this Section 2.5(c)(ii) as beneficially owning 50% or more of combined voting
power of the Successor Entity solely as a result of the voting power held in the
Company prior to the consummation of the transaction; or

(d) The Company’s stockholders approve a liquidation or dissolution of the
Company.

The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.

Notwithstanding the foregoing, with respect to any Awards subject to
Section 409A of the Code, a transaction will not be deemed a Change in Control
unless the transaction qualifies as a change in control event within the meaning
of Code Section 409A, as it has been and may be amended from time to time, and
any proposed or final Treasury Regulations and Internal Revenue Service guidance
that has been promulgated or may be promulgated thereunder from time to time.

2.6 “Code” means the Internal Revenue Code of 1986, as amended.

2.7 “Committee” means the committee of the Board described in Article 13.

-2-

--------------------------------------------------------------------------------

 

2.8 “Common Stock” means the common stock of the Company, par value $0.001 per
share.

2.9 “Constructive Termination” means,

(a) With respect to Awards granted prior to the 2010 annual stockholders’
meeting, unless otherwise defined in any applicable Award Agreement, employment,
severance or other applicable agreement with the Participant, the Participant’s
voluntary resignation following (i) any reduction in the Participant’s level of
base salary, or (ii) a relocation of the Participant’s principal place of
employment by more than fifty (50) miles (other than reasonable business travel
required as part of the job duties associated with the Participant’s position),
provided, and only in the event that, such change, reduction or relocation is
effected by the Company without cause and without the Participant’s consent.

(b) With respect to Awards granted on or following the 2010 annual stockholders’
meeting, unless otherwise defined in any applicable Award Agreement, employment,
severance or other applicable agreement with the Participant, the Participant’s
voluntary resignation following one of the following actions being taken without
the Participant’s express written consent:

(i) a material reduction in the Participant’s base salary or wages from the base
salary or wages in effect immediately preceding the Change in Control;

(ii) a material change in Participant’s position or responsibilities (including
the person or persons to whom Participant has reporting responsibilities) that
represents an adverse change from Participant’s position or responsibilities
from those in effect at any time within ninety (90) days preceding the date of
the Change of Control or at any time thereafter; provided, however, that a
Change of Control which results in the subsequent conversion of the Company to a
division or unit of the acquiring corporation will not by itself result in a
material reduction in Participant’s level of responsibility;

(iii) Participant is required to relocate Participant’s principal place of
employment to a facility or location that would increase Participant’s one way
commute distance by more than thirty-five (35) miles; or

(iv) The Company (or any successor thereto) materially breaches its obligations
under any then-effective employment, change of control or severance agreement
with Participant; provided, however that such resignation shall only constitute
a Constructive Termination hereunder if (A) Participant provides written notice
to the Company’s Board within the thirty (30) day period immediately following
such action; (B) such action is not remedied by the Company within thirty
(30) days following the Company’s receipt of such written notice; and
(C) Participant’s resignation is effective not later than sixty (60) days after
the expiration of such thirty (30) day cure period. The termination of
Participant’s employment as a result of Participant’s death or disability will
not be deemed to be a Constructive Termination.

2.10 “Consultant” means any consultant or adviser if: (a) the consultant or
adviser renders bona fide services to the Company or any Subsidiary; (b) the
services rendered by the consultant or adviser are not in connection with the
offer or sale of securities in a capital-raising transaction and do not directly
or indirectly promote or maintain a market for the Company’s securities; and
(c) the consultant or adviser is a natural person.

2.11 “Covered Employee” means an Employee who is, or could be, a “covered
employee” within the meaning of Section 162(m) of the Code.

2.12 “Deferred Stock” means a right to receive a specified number of shares of
Stock during specified time periods pursuant to Section 8.5.

2.13 “Disability” means that the Participant qualifies to receive long-term
disability payments under the Company’s long-term disability insurance program,
as it may be amended from time to time.

2.14 “Dividend Equivalents” means a right granted to a Participant pursuant to
Section 8.3 to receive the equivalent value (in cash or Stock) of dividends
(including cash dividends) paid on Stock.

-3-

--------------------------------------------------------------------------------

 

2.15 “Effective Date” shall have the meaning set forth in Section 14.1.

2.16 “Eligible Individual” means any person who is an Employee, a Consultant or
an Independent Director, as determined by the Committee.

2.17 “Employee” means any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company or any Subsidiary.

2.18 “Equity Restructuring” means a nonreciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Stock (or other securities of the Company) or the
share price of Stock (or other securities) and causes a change in the per share
value of the Stock underlying outstanding Awards.

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.20 “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(a) If the Stock is listed on any established stock exchange or a national
market system, its Fair Market Value shall be the closing sales price for the
Stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system for such date, or if no bids or sales were reported for such date,
then the closing sales price (or the closing bid, if no sales were reported) on
the trading date immediately prior to such date during which a bid or sale
occurred, in each case, as reported in The Wall Street Journal or such other
source as the Committee deems reliable;

(b) If the Stock is regularly quoted by a recognized securities dealer but
selling prices are not reported, its Fair Market Value shall be the mean of the
closing bid and asked prices for the Stock on such date, or if no closing bid
and asked prices were reported for such date, the date immediately prior to such
date during which closing bid and asked prices were quoted for the Stock, in
each case, as reported in The Wall Street Journal or such other source as the
Committee deems reliable; or

(c) In the absence of an established market for the Stock, the Fair Market Value
thereof shall be determined in good faith by the Committee.

2.21 “Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code or any successor provision thereto.

2.22 “Independent Director” means a member of the Board who is not an Employee
of the Company.

2.23 “Non-Employee Director” means a member of the Board who qualifies as a
“Non-Employee Director” as defined in Rule 16b-3(b)(3) under the Exchange Act,
or any successor rule.

2.24 “Non-Qualified Stock Option” means an Option that is not intended to be an
Incentive Stock Option.

2.25 “Option” means a right granted to a Participant pursuant to Article 5 of
the Plan to purchase a specified number of shares of Stock at a specified price
during specified time periods. An Option may be either an Incentive Stock Option
or a Non-Qualified Stock Option.

2.26 “Participant” means any Eligible Individual who, as a member of the Board,
Consultant or Employee, has been granted an Award pursuant to the Plan.

2.27 “Performance-Based Award” means an Award granted to selected Covered
Employees pursuant to Section 8.7, but which is subject to the terms and
conditions set forth in Article 9.

2.28 “Performance Bonus Award” has the meaning set forth in Section 8.7.

-4-

--------------------------------------------------------------------------------

 

2.29 “Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added, sales or revenue, net income (either before or after
taxes), operating earnings, cash flow (including, but not limited to, operating
cash flow and free cash flow), cash flow return on capital, return on net
assets, return on stockholders’ equity, return on assets, return on capital,
stockholder returns, return on sales, gross or net profit margin, productivity,
expense, margins, operating efficiency, customer satisfaction, working capital,
earnings per share, price per share of Stock, and market share, any of which may
be measured either in absolute terms or as compared to any incremental increase
or as compared to results of a peer group. The Committee shall define in an
objective fashion the manner of calculating the Performance Criteria it selects
to use for such Performance Period for such Participant.

2.30 “Performance Goals” means, for a Performance Period, the goals established
in writing by the Committee for the Performance Period based upon the
Performance Criteria. Depending on the Performance Criteria used to establish
such Performance Goals, the Performance Goals may be expressed in terms of
overall Company performance or the performance of a division, business unit, or
an individual. The Committee, in its discretion, may, within the time prescribed
by Section 162(m) of the Code, adjust or modify the calculation of Performance
Goals for such Performance Period in order to prevent the dilution or
enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
Financial Performance Goals may be determined in accordance with United States
Generally Accepted Accounting Principles (“GAAP”), in accordance with accounting
principles established by the International Accounting Standards Board (“IASB
Principles”) or may be adjusted when established (or modified pursuant to the
preceding sentence) to exclude any items otherwise includable under GAAP or
under IASB Principles.

2.31 “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to, and the payment of, a Performance-Based
Award.

2.32 “Performance Share” means a right granted to a Participant pursuant to
Section 8.1, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance-based targets established by the
Committee.

2.33 “Performance Stock Unit” means a right granted to a Participant pursuant to
Section 8.2, to receive Stock, the payment of which is contingent upon achieving
certain Performance Goals or other performance-based targets established by the
Committee.

2.34 “Plan” means this Paratek Pharmaceuticals, Inc. 2006 Incentive Award Plan,
as it may be amended from time to time.

2.35 “Prior Plan” means the Novacea, Inc. 2001 Stock Option Plan in effect
immediately prior to the Effective Date, as such plan may be amended from time
to time.

2.36 “Qualified Performance-Based Compensation” means any compensation that is
intended to qualify as “qualified performance-based compensation” as described
in Section 162(m)(4)(C) of the Code.

2.37 “Restricted Stock” means Stock awarded to a Participant pursuant to Article
6 that is subject to certain restrictions and may be subject to risk of
forfeiture.

2.38 “Restricted Stock Unit” means an Award granted pursuant to Section 8.6.

2.39 “Securities Act” shall mean the Securities Act of 1933, as amended.

-5-

--------------------------------------------------------------------------------

 

2.40 “Stock” means the Common Stock, and such other securities of the Company
that may be substituted for the Common Stock pursuant to Article 12.

2.41 “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Article 7 to receive a payment equal to the excess of the Fair Market Value of a
specified number of shares of Stock on the date the SAR is exercised over the
Fair Market Value on the date the SAR was granted as set forth in the applicable
Award Agreement.

2.42 “Stock Payment” means (a) a payment in the form of shares of Stock, or
(b) an option or other right to purchase shares of Stock, as part of any bonus,
deferred compensation or other arrangement, made in lieu of all or any portion
of the compensation, granted pursuant to Section 8.4.

2.43 “Subsidiary” means any “subsidiary corporation” as defined in
Section 424(f) of the Code and any applicable regulations promulgated thereunder
or any other entity of which a majority of the outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Company.

ARTICLE 3.

SHARES SUBJECT TO THE PLAN

3.1 Number of Shares.

(a) Subject to Article 12 and Section 3.1(b) hereof, the aggregate number of
shares of Stock which may be issued or transferred pursuant to Awards under the
Plan shall be the sum of: (i) 2,402,474 shares and (ii) any shares of Stock
which as of the Effective Date are available for issuance under the Prior Plan
and which following the Effective Date are not issued under the Prior Plan
(including Shares that are subject to stock options outstanding under the Prior
Plan that expire, are cancelled or otherwise terminate unexercised, or Shares
that otherwise would have reverted to the share reserve of the Prior Plan
following the Effective Date). In addition, subject to Article 11, the aggregate
number of shares of Stock available for issuance under the Plan shall
automatically increase each year during the remaining term of the Plan on the
first day of the Company’s fiscal year by a number equal to the lesser of
(i) five percent (5%) of the total number of shares of Stock outstanding on the
last day of the immediately preceding Company fiscal year and (ii) 1,500,000
shares of Stock. Notwithstanding the foregoing, the Board may act prior to the
first day of any fiscal year to provide that there shall be no increase in the
share reserve for such fiscal year or that the increase in the share reserve for
such fiscal year shall be a lesser number of shares of Stock than would
otherwise occur pursuant to the preceding sentence. Anything to the contrary
herein notwithstanding, the maximum aggregate number of shares of Stock that may
be issued or transferred pursuant to Incentive Stock Options under the Plan
during the term of the Plan shall not exceed 25,000,000 shares, subject to
Article 11.

(b) To the extent that an Award terminates, expires, or lapses for any reason,
any shares of Stock subject to the Award shall again be available for the grant
of an Award pursuant to the Plan. Additionally, any shares of Stock tendered or
withheld to satisfy the grant or exercise price or tax withholding obligation
pursuant to any Award shall again be available for the grant of an Award
pursuant to the Plan. To the extent permitted by applicable law or any exchange
rule, shares of Stock issued in assumption of, or in substitution for, any
outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary shall not be counted against shares of Stock available
for grant pursuant to this Plan. The payment of Dividend Equivalents in cash in
conjunction with any outstanding Awards shall not be counted against the shares
available for issuance under the Plan. Notwithstanding the provisions of this
Section 3.1(b) hereof, no shares of Common Stock may again be optioned, granted
or awarded if such action would cause an Incentive Stock Option to fail to
qualify as an incentive stock option under Section 422 of the Code.

3.2 Stock Distributed. Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.

-6-

--------------------------------------------------------------------------------

 

3.3 Limitation on Number of Shares Subject to Awards. Notwithstanding any
provision in the Plan to the contrary, and subject to Article 12, the maximum
number of shares of Stock with respect to one or more Awards that may be granted
to any one Participant during any calendar year (measured from the date of any
grant) shall be 2,000,000 shares of Stock.

ARTICLE 4.

ELIGIBILITY AND PARTICIPATION

4.1 Eligibility. Each Eligible Individual shall be eligible to be granted one or
more Awards pursuant to the Plan.

4.2 Participation. Subject to the provisions of the Plan, the Committee may,
from time to time, select from among all Eligible Individuals, those to whom
Awards shall be granted and shall determine the nature and amount of each Award.
No Eligible Individual shall have any right to be granted an Award pursuant to
this Plan.

4.3 Non-U.S. Participants. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Subsidiaries operate or have Eligible
Individuals, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which Subsidiaries shall be covered by the Plan;
(ii) determine which Eligible Individuals outside the United States are eligible
to participate in the Plan; (iii) modify the terms and conditions of any Award
granted to Eligible Individuals outside the United States to comply with
applicable non-U.S. laws; (iv) establish subplans and modify exercise procedures
and other terms and procedures, to the extent such actions may be necessary or
advisable (any such subplans and/or modifications shall be attached to this Plan
as appendices); provided, however, that no such subplans and/or modifications
shall increase the share limitations contained in Sections 3.1 and 3.3 of the
Plan; and (v) take any action, before or after an Award is made, that it deems
advisable to obtain approval or comply with any necessary local governmental
regulatory exemptions or approvals. Notwithstanding the foregoing, the Committee
may not take any actions hereunder, and no Awards shall be granted, that would
violate the Exchange Act, the Code, any securities law or governing statute or
any other applicable law.

ARTICLE 5.

STOCK OPTIONS

5.1 General. The Committee is authorized to grant Options to Eligible
Individuals on the following terms and conditions:

(a) Exercise Price. The exercise price per share of Stock subject to an Option
shall be determined by the Committee and set forth in the Award
Agreement; provided, that, subject to Section 5.2(d), the exercise price for any
Option shall not be less than 100% of the Fair Market Value of a share of Stock
on the date of grant.

(b) Time and Conditions of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part; provided that the
term of any Option granted under the Plan shall not exceed ten years. The
Committee shall also determine the performance or other conditions, if any, that
must be satisfied before all or part of an Option may be exercised.

(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation: (i) cash, (ii) shares of Stock held for such period of time as may
be required by the Committee in order to avoid adverse accounting consequences
and having a Fair Market Value on the date of delivery equal to the aggregate
exercise price of the Option or exercised portion thereof, or (iii) other
property acceptable to the Committee (including through the delivery of a notice
that the Participant has placed a market sell order with a broker with respect
to shares of Stock then issuable upon exercise of the Option, and that the
broker has been directed to pay a sufficient portion of the net proceeds of the
sale to the Company in satisfaction of the Option exercise price; provided that
payment of such proceeds is then made to the Company upon settlement of such
sale). The Committee shall also determine the methods by which shares of Stock
shall be

-7-

--------------------------------------------------------------------------------

 

delivered or deemed to be delivered to Participants. Notwithstanding any other
provision of the Plan to the contrary, no Participant who is a member of the
Board or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to pay the exercise price
of an Option, or continue any extension of credit with respect to the exercise
price of an Option with a loan from the Company or a loan arranged by the
Company in violation of Section 13(k) of the Exchange Act.

(d) Evidence of Grant. All Options shall be evidenced by an Award Agreement
between the Company and the Participant. The Award Agreement shall include such
additional provisions as may be specified by the Committee.

5.2 Incentive Stock Options. Incentive Stock Options shall be granted only to
Employees and the terms of any Incentive Stock Options granted pursuant to the
Plan, in addition to the requirements of Section 5.1, must comply with the
provisions of this Section 5.2.

(a) Expiration. Subject to Section 5.2(c), an Incentive Stock Option shall
expire and may not be exercised to any extent by anyone after the first to occur
of the following events:

(i) Ten years from the date it is granted, unless an earlier time is set in the
Award Agreement;

(ii) Three months after the Participant’s termination of employment as an
Employee; and

(iii) One year after the date of the Participant’s termination of employment or
service on account of Disability or death. Upon the Participant’s Disability or
death, any Incentive Stock Options exercisable at the Participant’s Disability
or death may be exercised by the Participant’s legal representative or
representatives, by the person or persons entitled to do so pursuant to the
Participant’s last will and testament, or, if the Participant fails to make
testamentary disposition of such Incentive Stock Option or dies intestate, by
the person or persons entitled to receive the Incentive Stock Option pursuant to
the applicable laws of descent and distribution.

(b) Dollar Limitation. The aggregate Fair Market Value (determined as of the
time the Option is granted) of all shares of Stock with respect to which
Incentive Stock Options are first exercisable by a Participant in any calendar
year may not exceed $100,000 or such other limitation as imposed by
Section 422(d) of the Code, or any successor provision. To the extent that
Incentive Stock Options are first exercisable by a Participant in excess of such
limitation, the excess shall be considered Non-Qualified Stock Options.

(c) Ten Percent Owners. An Incentive Stock Option shall be granted to any
individual who, at the date of grant, owns stock possessing more than ten
percent of the total combined voting power of all classes of Stock of the
Company only if such Option is granted at a price that is not less than 110% of
Fair Market Value on the date of grant and the Option is exercisable for no more
than five years from the date of grant.

(d) Notice of Disposition. The Participant shall give the Company prompt notice
of any disposition of shares of Stock acquired by exercise of an Incentive Stock
Option within (i) two years from the date of grant of such Incentive Stock
Option or (ii) one year after the transfer of such shares of Stock to the
Participant.

(e) Right to Exercise. During a Participant’s lifetime, an Incentive Stock
Option may be exercised only by the Participant.

(f) Failure to Meet Requirements. Any Option (or portion thereof) purported to
be an Incentive Stock Option, which, for any reason, fails to meet the
requirements of Section 422 of the Code shall be considered a Non-Qualified
Stock Option.

-8-

--------------------------------------------------------------------------------

 

ARTICLE 6.

RESTRICTED STOCK AWARDS

6.1 Grant of Restricted Stock. The Committee is authorized to make Awards of
Restricted Stock to any Eligible Individual selected by the Committee in such
amounts and subject to such terms and conditions as determined by the Committee.
All Awards of Restricted Stock shall be evidenced by an Award Agreement.

6.2 Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions as the Committee may
impose (including, without limitation, limitations on the right to vote
Restricted Stock or the right to receive dividends on the Restricted Stock).
These restrictions may lapse separately or in combination at such times,
pursuant to such circumstances, in such installments, or otherwise, as the
Committee determines at the time of the grant of the Award or thereafter.

6.3 Forfeiture. Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of employment or service
during the applicable restriction period, Restricted Stock that is at that time
subject to restrictions shall be forfeited; provided, however, that the
Committee may (a) provide in any Restricted Stock Award Agreement that
restrictions or forfeiture conditions relating to Restricted Stock will be
waived in whole or in part in the event of terminations resulting from specified
causes, and (b) in other cases waive in whole or in part restrictions or
forfeiture conditions relating to Restricted Stock.

6.4 Certificates for Restricted Stock. Restricted Stock granted pursuant to the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing shares of Restricted Stock are registered in the name
of the Participant, certificates must bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock, and
the Company may, at its discretion, retain physical possession of the
certificate until such time as all applicable restrictions lapse.

ARTICLE 7.

STOCK APPRECIATION RIGHTS

7.1 Grant of Stock Appreciation Rights.

(a) A Stock Appreciation Right may be granted to any Eligible Individual
selected by the Committee. A Stock Appreciation Right shall be subject to such
terms and conditions not inconsistent with the Plan as the Committee shall
impose and shall be evidenced by an Award Agreement.

(b) A Stock Appreciation Right shall entitle the Participant (or other person
entitled to exercise the Stock Appreciation Right pursuant to the Plan) to
exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount equal to the product of (i) the excess of (A) the Fair Market Value of
the Stock on the date the Stock Appreciation Right is exercised over (B) the
Fair Market Value of the Stock on the date the Stock Appreciation Right was
granted and (ii) the number of shares of Stock with respect to which the Stock
Appreciation Right is exercised, subject to any limitations the Committee may
impose.

7.2 Payment and Limitations on Exercise.

(a) Payment of the amounts determined under Sections 7.1(b) above shall be in
cash, in Stock (based on its Fair Market Value as of the date the Stock
Appreciation Right is exercised) or a combination of both, as determined by the
Committee and specified in the Award Agreement.

(b) Each Stock Appreciation Right granted hereunder shall be made subject to
satisfaction of all provisions of Article 5 above pertaining to Non-Qualified
Stock Options.

-9-

--------------------------------------------------------------------------------

 

ARTICLE 8.

OTHER TYPES OF AWARDS

8.1 Performance Share Awards. Any Eligible Individual selected by the Committee
may be granted one or more Performance Share awards which shall be denominated
in a number of shares of Stock and which may be linked to any one or more of the
Performance Criteria or other specific performance criteria determined
appropriate by the Committee, in each case on a specified date or dates or over
any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

8.2 Performance Stock Units. Any Eligible Individual selected by the Committee
may be granted one or more Performance Stock Unit awards which shall be
denominated in unit equivalent of shares of Stock and/or units of value
including dollar value of shares of Stock and which may be linked to any one or
more of the Performance Criteria or other specific performance criteria
determined appropriate by the Committee, in each case on a specified date or
dates or over any period or periods determined by the Committee. In making such
determinations, the Committee shall consider (among such other factors as it
deems relevant in light of the specific type of award) the contributions,
responsibilities and other compensation of the particular Participant.

8.3 Dividend Equivalents. Any Eligible Individual selected by the Committee may
be granted Dividend Equivalents based on the dividends declared on the shares of
Stock that are subject to any Award, to be credited as of dividend payment
dates, during the period between the date the Award is granted and the date the
Award is exercised, vests or expires, as determined by the Committee. Such
Dividend Equivalents shall be converted to cash or additional shares of Stock by
such formula and at such time and subject to such limitations as may be
determined by the Committee.

8.4 Stock Payments. Any Eligible Individual selected by the Committee may
receive Stock Payments in the manner determined from time to time by the
Committee; provided, that unless otherwise determined by the Committee such
Stock Payments shall be made in lieu of base salary, bonus, or other cash
compensation otherwise payable to such Participant. The number of shares shall
be determined by the Committee and may be based upon the Performance Criteria or
other specific performance criteria determined appropriate by the Committee,
determined on the date such Stock Payment is made or on any date thereafter.

8.5 Deferred Stock. Any Eligible Individual selected by the Committee may be
granted an award of Deferred Stock in the manner determined from time to time by
the Committee. The number of shares of Deferred Stock shall be determined by the
Committee and may be linked to the Performance Criteria or other specific
performance criteria determined to be appropriate by the Committee, in each case
on a specified date or dates or over any period or periods determined by the
Committee. Stock underlying a Deferred Stock award will not be issued until the
Deferred Stock award has vested, pursuant to a vesting schedule or performance
criteria set by the Committee. Unless otherwise provided by the Committee, a
Participant awarded Deferred Stock shall have no rights as a Company stockholder
with respect to such Deferred Stock until such time as the Deferred Stock Award
has vested and the Stock underlying the Deferred Stock Award has been issued.

8.6 Restricted Stock Units. The Committee is authorized to make Awards of
Restricted Stock Units to any Eligible Individual selected by the Committee in
such amounts and subject to such terms and conditions as determined by the
Committee. At the time of grant, the Committee shall specify the date or dates
on which the Restricted Stock Units shall become fully vested and
nonforfeitable, and may specify such conditions to vesting as it deems
appropriate. At the time of grant, the Committee shall specify the maturity date
applicable to each grant of Restricted Stock Units which shall be no earlier
than the vesting date or dates of the Award and may be determined at the
election of the grantee. On the maturity date, the Company shall, subject to
Section 11.5(b), transfer to the Participant one unrestricted, fully
transferable share of Stock for each Restricted Stock Unit scheduled to be paid
out on such date and not previously forfeited.

8.7 Performance Bonus Awards. Any Eligible Individual selected by the Committee
may be granted one or more Performance-Based Awards in the form of a cash bonus
(a “Performance Bonus Award”) payable upon the

-10-

--------------------------------------------------------------------------------

 

attainment of Performance Goals that are established by the Committee and relate
to one or more of the Performance Criteria, in each case on a specified date or
dates or over any period or periods determined by the Committee. Any such
Performance Bonus Award paid to a Covered Employee shall be based upon
objectively determinable bonus formulas established in accordance with Article
9.

8.8 Term. Except as otherwise provided herein, the term of any Award of
Performance Shares, Performance Stock Units, Dividend Equivalents, Stock
Payments, Deferred Stock or Restricted Stock Units shall be set by the Committee
in its discretion.

8.9 Exercise or Purchase Price. The Committee may establish the exercise or
purchase price, if any, of any Award of Performance Shares, Performance Stock
Units, Deferred Stock, Stock Payments or Restricted Stock
Units;provided, however, that such price shall not be less than the par value of
a share of Stock on the date of grant, unless otherwise permitted by applicable
state law.

8.10 Exercise upon Termination of Employment or Service. An Award of Performance
Shares, Performance Stock Units, Dividend Equivalents, Deferred Stock, Stock
Payments and Restricted Stock Units shall only be exercisable or payable while
the Participant is an Employee, Consultant or a member of the Board, as
applicable; provided, however, that the Committee in its sole and absolute
discretion may provide that an Award of Performance Shares, Performance Stock
Units, Dividend Equivalents, Stock Payments, Deferred Stock or Restricted Stock
Units may be exercised or paid subsequent to a termination of employment or
service, as applicable, or following a Change in Control of the Company, or
because of the Participant’s retirement, death or disability, or
otherwise; provided, however, that any such provision with respect to
Performance Shares or Performance Stock Units shall be subject to the
requirements of Section 162(m) of the Code that apply to Qualified
Performance-Based Compensation.

8.11 Form of Payment. Payments with respect to any Awards granted under this
Article 8 shall be made in cash, in Stock or a combination of both, as
determined by the Committee.

8.12 Award Agreement. All Awards under this Article 8 shall be subject to such
additional terms and conditions as determined by the Committee and shall be
evidenced by an Award Agreement.

ARTICLE 9.

PERFORMANCE-BASED AWARDS

9.1 Purpose. The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards other than Options and SARs and that are granted
pursuant to Articles 6 and 8 as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant a Performance-Based Award to a
Covered Employee, the provisions of this Article 9 shall control over any
contrary provision contained in Articles 6 or 8; provided, however, that the
Committee may in its discretion grant Awards to Covered Employees that are based
on Performance Criteria or Performance Goals but that do not satisfy the
requirements of this Article 9.

9.2 Applicability. This Article 9 shall apply only to those Covered Employees
selected by the Committee to receive Performance-Based Awards. The designation
of a Covered Employee as a Participant for a Performance Period shall not in any
manner entitle the Participant to receive an Award for the period. Moreover,
designation of a Covered Employee as a Participant for a particular Performance
Period shall not require designation of such Covered Employee as a Participant
in any subsequent Performance Period and designation of one Covered Employee as
a Participant shall not require designation of any other Covered Employees as a
Participant in such period or in any other period.

9.3 Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the Qualified Performance-Based Compensation requirements of
Section 162(m)(4)(C) of the Code, with respect to any Award granted under
Articles 6 or 8 which may be granted to one or more Covered Employees, no later
than ninety (90) days following the commencement of any fiscal year in question
or any other designated fiscal period or period of service (or such other time
as may be required or permitted by Section 162(m) of the Code), the Committee
shall,

-11-

--------------------------------------------------------------------------------

 

in writing, (a) designate one or more Covered Employees, (b) select the
Performance Criteria applicable to the Performance Period, (c) establish the
Performance Goals, and amounts of such Awards, as applicable, which may be
earned for such Performance Period, and (d) specify the relationship between
Performance Criteria and the Performance Goals and the amounts of such Awards,
as applicable, to be earned by each Covered Employee for such Performance
Period. Following the completion of each Performance Period, the Committee shall
certify in writing whether the applicable Performance Goals have been achieved
for such Performance Period. In determining the amount earned by a Covered
Employee, the Committee shall have the right to reduce or eliminate (but not to
increase) the amount payable at a given level of performance to take into
account additional factors that the Committee may deem relevant to the
assessment of individual or corporate performance for the Performance Period.

9.4 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company or a
Subsidiary on the day a Performance-Based Award for such Performance Period is
paid to the Participant. Furthermore, a Participant shall be eligible to receive
payment pursuant to a Performance-Based Award for a Performance Period only if
the Performance Goals for such period are achieved. In determining the amount
earned under a Performance-Based Award, the Committee may reduce or eliminate
the amount of the Performance-Based Award earned for the Performance Period, if
in its sole and absolute discretion, such reduction or elimination is
appropriate.

9.5 Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.

ARTICLE 10.

INDEPENDENT DIRECTOR AWARDS

10.1 The Board may grant Awards to Independent Directors, subject to the
limitations of the Plan, pursuant to a written non-discretionary formula
established by the Committee, or any successor committee thereto carrying out
its responsibilities on the date of grant of any such Award (the “Independent
Director Equity Compensation Policy”). The Independent Director Equity
Compensation Policy shall set forth the type of Award(s) to be granted to
Independent Directors, the number of shares of Common Stock to be subject to
Independent Director Awards, the conditions on which such Awards shall be
granted, become exercisable and/or payable and expire, and such other terms and
conditions as the Committee (or such other successor committee as described
above) shall determine in its discretion.

ARTICLE 11.

PROVISIONS APPLICABLE TO AWARDS

11.1 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may, in
the discretion of the Committee, be granted either alone, in addition to, or in
tandem with, any other Award granted pursuant to the Plan. Awards granted in
addition to or in tandem with other Awards may be granted either at the same
time as or at a different time from the grant of such other Awards.

11.2 Award Agreement. Awards under the Plan shall be evidenced by Award
Agreements that set forth the terms, conditions and limitations for each Award
which may include the term of an Award, the provisions applicable in the event
the Participant’s employment or service terminates, and the Company’s authority
to unilaterally or bilaterally amend, modify, suspend, cancel or rescind an
Award.

11.3 Limits on Transfer. No right or interest of a Participant in any Award may
be pledged, encumbered, or hypothecated to or in favor of any party other than
the Company or a Subsidiary, or shall be subject to any lien, obligation, or
liability of such Participant to any other party other than the Company or a
Subsidiary. Except as

-12-

--------------------------------------------------------------------------------

 

otherwise provided by the Committee, no Award shall be assigned, transferred, or
otherwise disposed of by a Participant other than by will or the laws of descent
and distribution. The Committee by express provision in the Award or an
amendment thereto may permit an Award (other than an Incentive Stock Option) to
be transferred to, exercised by and paid to certain persons or entities related
to the Participant, including but not limited to members of the Participant’s
family, charitable institutions, or trusts or other entities whose beneficiaries
or beneficial owners are members of the Participant’s family and/or charitable
institutions, or to such other persons or entities as may be expressly approved
by the Committee, pursuant to such conditions and procedures as the Committee
may establish. Any permitted transfer shall be subject to the condition that the
Committee receive evidence satisfactory to it that the transfer is being made
for estate and/or tax planning purposes (or to a “blind trust” in connection
with the Participant’s termination of employment or service with the Company or
a Subsidiary to assume a position with a governmental, charitable, educational
or similar non-profit institution) and on a basis consistent with the Company’s
lawful issue of securities.

11.4 Beneficiaries. Notwithstanding Section 11.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death. A beneficiary, legal guardian, legal
representative, or other person claiming any rights pursuant to the Plan is
subject to all terms and conditions of the Plan and any Award Agreement
applicable to the Participant, except to the extent the Plan and Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Committee. If the Participant is married and resides in a
community property state, a designation of a person other than the Participant’s
spouse as his or her beneficiary with respect to more than 50% of the
Participant’s interest in the Award shall not be effective without the prior
written consent of the Participant’s spouse. If no beneficiary has been
designated or survives the Participant, payment shall be made to the person
entitled thereto pursuant to the Participant’s will or the laws of descent and
distribution. Subject to the foregoing, a beneficiary designation may be changed
or revoked by a Participant at any time provided the change or revocation is
filed with the Committee.

11.5 Stock Certificates; Book Entry Procedures.

(a) Notwithstanding anything herein to the contrary, the Company shall not be
required to issue or deliver any certificates evidencing shares of Stock
pursuant to the exercise of any Award, unless and until the Board has
determined, with advice of counsel, that the issuance and delivery of such
certificates is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the shares of Stock are listed or traded. All Stock certificates delivered
pursuant to the Plan are subject to any stop-transfer orders and other
restrictions as the Committee deems necessary or advisable to comply with
federal, state, or foreign jurisdiction, securities or other laws, rules and
regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded. The Committee
may place legends on any Stock certificate to reference restrictions applicable
to the Stock. In addition to the terms and conditions provided herein, the Board
may require that a Participant make such reasonable covenants, agreements, and
representations as the Board, in its discretion, deems advisable in order to
comply with any such laws, regulations, or requirements. The Committee shall
have the right to require any Participant to comply with any timing or other
restrictions with respect to the settlement or exercise of any Award, including
a window-period limitation, as may be imposed in the discretion of the
Committee.

(b) Notwithstanding any other provision of the Plan, unless otherwise determined
by the Committee or required by any applicable law, rule or regulation, the
Company shall not deliver to any Participant certificates evidencing shares of
Stock issued in connection with any Award and instead such shares of Stock shall
be recorded in the books of the Company (or, as applicable, its transfer agent
or stock plan administrator).

11.6 Paperless Administration. In the event that the Company establishes, for
itself or using the services of a third party, an automated system for
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Participant may be permitted
through the use of such an automated system.

-13-

--------------------------------------------------------------------------------

 

ARTICLE 12.

CHANGES IN CAPITAL STRUCTURE

12.1 Adjustments.

(a) In the event of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other distribution (other than normal cash
dividends) of Company assets to stockholders, or any other change affecting the
shares of Stock or the share price of the Stock other than an Equity
Restructuring, the Committee shall make such equitable adjustments, if any, as
the Committee in its discretion may deem appropriate to reflect such change with
respect to (a) the aggregate number and kind of shares that may be issued under
the Plan (including, but not limited to, adjustments of the limitations in
Sections 3.1 and 3.3); (b) the terms and conditions of any outstanding Awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto); and (c) the grant or exercise price per share for any
outstanding Awards under the Plan. Any adjustment affecting an Award intended as
Qualified Performance-Based Compensation shall be made consistent with the
requirements of Section 162(m) of the Code.

(b) In the event of any transaction or event described in Section 12.1 or any
unusual or nonrecurring transactions or events affecting the Company, any
affiliate of the Company, or the financial statements of the Company or any
affiliate, or of changes in applicable laws, regulations or accounting
principles, the Committee, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Participant’s request, is hereby authorized to
take any one or more of the following actions whenever the Committee determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:

(i) To provide for either (A) termination of any such Award in exchange for an
amount of cash, if any, equal to the amount that would have been attained upon
the exercise of such Award or realization of the Participant’s rights (and, for
the avoidance of doubt, if as of the date of the occurrence of the transaction
or event described in this Section 12.2 the Committee determines in good faith
that no amount would have been attained upon the exercise of such Award or
realization of the Participant’s rights, then such Award may be terminated by
the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Committee in its sole discretion;

(ii) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;

(iii) To make adjustments in the number and type of shares of Common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Restricted Stock or Deferred Stock and/or in the terms
and conditions of (including the grant or exercise price), and the criteria
included in, outstanding options, rights and awards and options, rights and
awards which may be granted in the future;

(iv) To provide that such Award shall be exercisable or payable or fully vested
with respect to all shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement; and

(v) To provide that the Award cannot vest, be exercised or become payable after
such event.

-14-

--------------------------------------------------------------------------------

 

(c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 12.1(a) and 12.1(b):

(i) The number and type of securities subject to each outstanding Award and the
exercise price or grant price thereof, if applicable, will be equitably
adjusted. The adjustments provided under this Section 12.1(c)(i) shall be
nondiscretionary and shall be final and binding on the affected Participant and
the Company.

(ii) The Committee shall make such equitable adjustments, if any, as the
Committee in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares that may
be issued under the Plan (including, but not limited to, adjustments of the
limitations in Sections 3.1 and 3.3).

(d) The adjustment contemplated by Section 12.2(c) hereof shall not apply, and
instead Section 12.2(a) hereof shall apply to, any Option outstanding as of the
date that Section 12.2(c) became effective to the extent that application of
Section 12.2(c) to such Option would (A) result in a penalty tax under
Section 409A of the Code and the Department of Treasury proposed and final
regulations and guidance thereunder or (B) cause any Incentive Stock Option to
fail to qualify as an “incentive stock option” under Section 422 of the Code.

12.2 Acceleration Upon a Change in Control. Notwithstanding Section 12.1, and
except as may otherwise be provided in any applicable Award Agreement or other
written agreement entered into between the Company and a Participant, if a
Change in Control occurs, then immediately prior to the Change in Control a
Participant’s Awards shall vest and become immediately exercisable and
forfeiture restrictions on such Awards shall immediately lapse with respect to
fifty percent (50%) of the shares of Stock subject to the Award that are
unvested as of the date that the vesting and exercisability of the Awards is
accelerated in accordance with this sentence, and the Award shall thereafter
vest and become exercisable and forfeiture restrictions on such Awards shall
lapse with respect to the shares that remain unvested as of such date in equal
monthly installments during the remaining original vesting term of the
Award; provided, however, that, anything to the contrary in the foregoing
notwithstanding, if a Change in Control occurs and a Participant’s Awards are
not converted, assumed, or replaced by a successor entity, then immediately
prior to the Change in Control such Awards shall become fully vested and
immediately exercisable and all forfeiture restrictions on such Awards shall
immediately lapse. In addition, except as may otherwise be provided in any
applicable Award Agreement or other written agreement entered into between the
Company and a Participant, in the event of a Change in Control, if, during the
period commencing on the first (1st) day of the calendar month immediately
preceding the calendar month in which the Change in Control occurs and ending on
the last day of the thirteenth (13th) calendar month following the calendar
month in which the Change in Control occurs, the Participant’s employment with
or service to the Company (or any successor) terminates due to an involuntary
termination thereof by the Company (or any successor) for any reason other than
for Cause, death or disability or due to a Constructive Termination, then the
Awards held by the Participant shall fully vest and become immediately
exercisable and all forfeiture restrictions on such Awards shall immediately
lapse as of the date of such termination of the Participant’s employment or
service. Upon, or in anticipation of, a Change in Control, the Committee may
cause any and all Awards outstanding hereunder to terminate at a specific time
in the future, including but not limited to the date of such Change in Control,
and shall give each Participant the right to exercise 100% of such Awards or
otherwise accelerate the vesting of the Awards 100% (including all otherwise
unvested Awards) during a period of time as the Committee, in its sole and
absolute discretion, shall determine, but in no event later than the termination
date of such Awards. In the event that the terms of any agreement between the
Company or any Company subsidiary or affiliate and a Participant contains
provisions that conflict with and are more restrictive than the provisions of
this Section 12.2, this Section 12.2 shall prevail and control and the more
restrictive terms of such agreement (and only such terms) shall be of no force
or effect.

12.3 No Other Rights. Except as expressly provided in the Plan, no Participant
shall have any rights by reason of any subdivision or consolidation of shares of
stock of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger,
or consolidation of the Company or any other corporation. Except as expressly
provided in the Plan or pursuant to action of the Committee under the Plan, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number of shares of Stock
subject to an Award or the grant or exercise price of any Award.

-15-

--------------------------------------------------------------------------------

 

ARTICLE 13.

ADMINISTRATION

13.1 Committee. Unless and until the Board delegates administration of the Plan
to a Committee as set forth below, the Plan shall be administered by the full
Board, and for such purposes the term “Committee” as used in this Plan shall be
deemed to refer to the Board. The Board, at its discretion or as otherwise
necessary to comply with the requirements of Section 162(m) of the Code,
Rule 16b-3 promulgated under the Exchange Act or to the extent required by any
other applicable rule or regulation, may delegate administration of the Plan to
a Committee consisting of two or more members of the Board. The Committee shall
consist solely of two or more members of the Board each of whom is an “outside
director,” within the meaning of Section 162(m) of the Code, a Non-Employee
Director and an “independent director” under the NASDAQ rules (or other
principal securities market on which shares of Stock are traded); provided that
any action taken by the Committee shall be valid and effective, whether or not
members of the Committee at the time of such action are later determined not to
have satisfied the requirements for membership set forth in this Section 13.1 or
otherwise provided in any charter of the Committee. Notwithstanding the
foregoing: (a) the full Board, acting by a majority of its members in office,
shall conduct the general administration of the Plan with respect to all Awards
granted to Independent Directors and for purposes of such Awards the term
“Committee” as used in this Plan shall be deemed to refer to the Board and
(b) the Committee may delegate its authority hereunder to the extent permitted
by Section 13.5. In its sole discretion, the Board may at any time and from time
to time exercise any and all rights and duties of the Committee under the Plan
except with respect to matters which under Rule 16b-3 under the Exchange Act or
Section 162(m) of the Code, or any regulations or rules issued thereunder, are
required to be determined in the sole discretion of the Committee. Except as may
otherwise be provided in any charter of the Committee, appointment of Committee
members shall be effective upon acceptance of appointment. Committee members may
resign at any time by delivering written notice to the Board. Vacancies in the
Committee may only be filled by the Board.

13.2 Action by the Committee. Unless otherwise established by the Board or in
any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by a majority of the Committee
in lieu of a meeting, shall be deemed the acts of the Committee. Each member of
the Committee is entitled to, in good faith, rely or act upon any report or
other information furnished to that member by any officer or other employee of
the Company or any Subsidiary, the Company’s independent certified public
accountants, or any executive compensation consultant or other professional
retained by the Company to assist in the administration of the Plan.

13.3 Authority of Committee. Subject to any specific designation in the Plan,
the Committee has the exclusive power, authority and discretion to:

(a) Designate Participants to receive Awards;

(b) Determine the type or types of Awards to be granted to each Participant;

(c) Determine the number of Awards to be granted and the number of shares of
Stock to which an Award will relate;

(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any reload provision, any restrictions or limitations on the
Award, any schedule for lapse of forfeiture restrictions or restrictions on the
exercisability of an Award, and accelerations or waivers thereof, any provisions
related to non-competition and recapture of gain on an Award, based in each case
on such considerations as the Committee in its sole discretion
determines; provided, however, that the Committee shall not have the authority
to accelerate the vesting or waive the forfeiture of any Performance-Based
Awards;

(e) Determine whether, to what extent, and pursuant to what circumstances an
Award may be settled in, or the exercise price of an Award may be paid in, cash,
Stock, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;

-16-

--------------------------------------------------------------------------------

 

(f) Prescribe the form of each Award Agreement, which need not be identical for
each Participant;

(g) Decide all other matters that must be determined in connection with an
Award;

(h) Establish, adopt, or revise any rules and regulations as it may deem
necessary or advisable to administer the Plan;

(i) Interpret the terms of, and any matter arising pursuant to, the Plan or any
Award Agreement; and

(j) Make all other decisions and determinations that may be required pursuant to
the Plan or as the Committee deems necessary or advisable to administer the
Plan.

13.4 Decisions Binding. The Committee’s interpretation of the Plan, any Awards
granted pursuant to the Plan, any Award Agreement and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.

13.5 Delegation of Authority. To the extent permitted by applicable law, the
Committee may from time to time delegate to a committee of one or more members
of the Board or one or more officers of the Company the authority to grant or
amend Awards to Participants other than (a) Employees who are subject to
Section 16 of the Exchange Act, (b) Covered Employees, or (c) officers of the
Company (or members of the Board) to whom authority to grant or amend Awards has
been delegated hereunder. Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation, and the Committee may at any time rescind the authority so delegated
or appoint a new delegatee. At all times, the delegatee appointed under this
Section 13.5 shall serve in such capacity at the pleasure of the Committee.

ARTICLE 14.

EFFECTIVE AND EXPIRATION DATE

14.1 Effective Date. The amended and restated Plan shall become effective on the
date of the Company’s annual stockholders meeting in 2010 (the “2010 Effective
Date”).

14.2 Expiration Date. The Plan shall expire on, and no Award may be granted
pursuant to the Plan after the tenth anniversary of the 2010 Effective Date,
except that no Incentive Stock Options may be granted under the Plan after the
earlier of the tenth anniversary of (i) the date the amended and restated Plan
is approved by the Board or (ii) the 2010 Effective Date. Any Awards that are
outstanding on the tenth anniversary of the 2010 Effective Date shall remain in
force according to the terms of the Plan and the applicable Award Agreement.

ARTICLE 15.

AMENDMENT, MODIFICATION, AND TERMINATION

15.1 Amendment, Modification, and Termination. Subject to Section 16.14, with
the approval of the Board, at any time and from time to time, the Committee may
terminate, amend or modify the Plan; provided, however, that (a) to the extent
necessary and desirable to comply with any applicable law, regulation, or stock
exchange rule, the Company shall obtain stockholder approval of any Plan
amendment in such a manner and to such a degree as required, and (b) stockholder
approval shall be required for any amendment to the Plan that (i) increases the
number of shares available under the Plan (other than any adjustment as provided
by Article 12), (ii) permits the Committee to grant Options or Stock
Appreciation Rights with an exercise price that is below Fair Market Value on
the date of grant, or (iii) permits the Committee to extend the exercise period
for an Option or a Stock Appreciation Right beyond ten years from the date of
grant. Notwithstanding any provision in this Plan to the contrary, absent
approval of the stockholders of the Company, no Option may be amended to reduce
the per share exercise price of the shares subject to such Option below the per
share exercise price as of the date the Option is granted and, except as
permitted by Article 12, no Option may be granted in exchange for, or in
connection with, the cancellation or surrender of an Option having a higher per
share exercise price.

-17-

--------------------------------------------------------------------------------

 

15.2 Awards Previously Granted. Except with respect to amendments made pursuant
to Section 16.14, no termination, amendment, or modification of the Plan shall
adversely affect in any material way any Award previously granted pursuant to
the Plan without the prior written consent of the Participant.

ARTICLE 16.

GENERAL PROVISIONS

16.1 No Rights to Awards. No Eligible Individual or other person shall have any
claim to be granted any Award pursuant to the Plan, and neither the Company nor
the Committee is obligated to treat Eligible Individuals, Participants or any
other persons uniformly.

16.2 No Stockholders Rights. Except as otherwise provided herein, a Participant
shall have none of the rights of a stockholder with respect to shares of Stock
covered by any Award until the Participant becomes the record owner of such
shares of Stock.

16.3 Withholding. The Company or any Subsidiary shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Participant’s employment tax obligations) required by law to be
withheld with respect to any taxable event concerning a Participant arising as a
result of this Plan. The Committee may in its discretion and in satisfaction of
the foregoing requirement allow a Participant to elect to have the Company
withhold shares of Stock otherwise issuable under an Award (or allow the return
of shares of Stock) having a Fair Market Value equal to the minimum sums
required to be withheld. Notwithstanding any other provision of the Plan, the
number of shares of Stock which may be withheld with respect to the issuance,
vesting, exercise or payment of any Award (or which may be repurchased from the
Participant of such Award within six months (or such other period as may be
determined by the Committee) after such shares of Stock were acquired by the
Participant from the Company) in order to satisfy the Participant’s federal,
state, local and foreign income and payroll tax liabilities with respect to the
issuance, vesting, exercise or payment of the Award shall be limited to the
number of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income.

16.4 No Right to Employment or Services. Nothing in the Plan or any Award
Agreement shall interfere with or limit in any way the right of the Company or
any Subsidiary to terminate any Participant’s employment or services at any
time, nor confer upon any Participant any right to continue in the employ or
service of the Company or any Subsidiary.

16.5 Unfunded Status of Awards. The Plan is intended to be an “unfunded” plan
for incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.

16.6 Indemnification. To the extent allowable pursuant to applicable law, each
member of the Committee or of the Board shall be indemnified and held harmless
by the Company from any loss, cost, liability, or expense that may be imposed
upon or reasonably incurred by such member in connection with or resulting from
any claim, action, suit, or proceeding to which he or she may be a party or in
which he or she may be involved by reason of any action or failure to act
pursuant to the Plan and against and from any and all amounts paid by him or her
in satisfaction of judgment in such action, suit, or proceeding against him or
her; provided he or she gives the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled pursuant to the Company’s Certificate of Incorporation or Bylaws, as a
matter of law, or otherwise, or any power that the Company may have to indemnify
them or hold them harmless.

-18-

--------------------------------------------------------------------------------

 

16.7 Relationship to other Benefits. No payment pursuant to the Plan shall be
taken into account in determining any benefits pursuant to any pension,
retirement, savings, profit sharing, group insurance, welfare or other benefit
plan of the Company or any Subsidiary except to the extent otherwise expressly
provided in writing in such other plan or an agreement thereunder.

16.8 Expenses. The expenses of administering the Plan shall be borne by the
Company and its Subsidiaries.

16.9 Titles and Headings. The titles and headings of the Sections in the Plan
are for convenience of reference only and, in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

16.10 Fractional Shares. No fractional shares of Stock shall be issued and the
Committee shall determine, in its discretion, whether cash shall be given in
lieu of fractional shares or whether such fractional shares shall be eliminated
by rounding up or down as appropriate.

16.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
Participant who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3
under the Exchange Act) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.

16.12 Government and Other Regulations. The obligation of the Company to make
payment of awards in Stock or otherwise shall be subject to all applicable laws,
rules, and regulations, and to such approvals by government agencies as may be
required. The Company shall be under no obligation to register pursuant to the
Securities Act, as amended, any of the shares of Stock paid pursuant to the
Plan. If the shares paid pursuant to the Plan may in certain circumstances be
exempt from registration pursuant to the Securities Act, as amended, the Company
may restrict the transfer of such shares in such manner as it deems advisable to
ensure the availability of any such exemption.

16.13 Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of Delaware.

16.14 Section 409A. To the extent that the Committee determines that any Award
granted under the Plan is subject to Section 409A of the Code, the Award
Agreement evidencing such Award shall incorporate the terms and conditions
required by Section 409A of the Code. To the extent applicable, the Plan and
Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date, and any ambiguities herein
will be interpreted to comply with Section 409A of the Code. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Committee determines that any Award may be subject to Section 409A of
the Code and related Department of Treasury guidance (including such Department
of Treasury guidance as may be issued after the Effective Date), the Committee
may adopt such amendments to the Plan and the applicable Award Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Committee determines are necessary or appropriate to (a) exempt the Award from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the Award, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance and
thereby avoid the application of any penalty taxes under such Section.

Notwithstanding any provision to the contrary herein, no Deferred Compensation
Separation Payments (as defined below) that become payable under this Plan by
reason of a Participant’s termination of employment with the Company (or any
successor entity thereto) will be made unless such termination of employment
constitutes a “separation from service” within the meaning of Section 409A of
the Code. Further, if Employee is a “specified employee” of the Company (or any
successor entity thereto) within the meaning of Section 409A of the Code on the
date of termination of employment (other than a termination of employment due to
death), then the Awards payable to Employee, if any, under Section 12.2, that
are considered deferred compensation under Section 409A of the Code (together
the “Deferred Compensation Separation Payments”) that are payable within the
first six (6) months

-19-

--------------------------------------------------------------------------------

 

following termination of employment, shall be delayed until the first payroll
date that occurs on or after the date that is six (6) months and one (1) day
after the date of termination of employment, when they shall be paid in full
arrears. Notwithstanding anything herein to the contrary, if a Participant dies
following employment termination but prior to the six (6) month anniversary of
employment termination, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of death. Each payment and benefit payable under this letter is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations.

16.15 Section 280G. In the event that the severance and other benefits provided
for in Section 12.2 hereof or otherwise payable to a Participant (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 16.15, would be subject to the excise tax imposed by
Section 4999 of the Code, then Participant’s benefits under this Section 12.2
hereof shall be payable either

(a) in full, or

(b) as to such lesser amount which would result in no portion of such benefits
being subject to excise tax under Section 4999 of the Code, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the excise tax imposed by Section 4999, results in the receipt
by Participant on an after-tax basis, of the greatest amount of severance
benefits under this Agreement, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. Any
determination required under this Section 16.15 shall be made in writing by an
independent national accounting firm selected by the Company (the
“Accountants”), whose determination shall be conclusive and binding upon the
Participant and the Company for all purposes. For purposes of making the
calculations required by this Section 16.15, the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code. The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 16.15. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 16.15. Any necessary reductions shall
be implemented by reduction of payments to Participant in the following order:
(1) cancellation of accelerated vesting of equity awards other than Options and
Stock Appreciation Rights; (2) cancellation of accelerated vesting of Options
and Stock Appreciation Rights. In the event that acceleration of vesting of
equity award compensation is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of Participant’s equity
awards.

 

-20-